Mr. Justice Scott delivered the opinion of the Court. It does not appear that the clerk of the Circuit Court of Fulton county, to whom the writ of error in this was directed, has made' any such return of it as he was commanded. The writ is here nevertheless, and there is a certified transcript of a record of the Fulton Circuit Court attached to it with wafers, which falls short of showing any final judgment against the recognizors in the above entitled case, against whom a forfeiture was taken, and process of scire facias sued out, but not determined. And besides, the writ of error is sued out in the name of Hiram Long alone, without any reference to the other two recognizors, in a case where, it seems the said Hiram was “defendant of a plea of indictment.” Let the writ of error be quashed at the cost of the plaintiff in error.